     Case 1:18-cv-09035-JPO-GWG Document 183 Filed 06/26/20 Page 1 of 6
                          2400 Chamber Center Dr.
                          Suite 200
                          P.O. Box 17534
                          Ft. Mitchell, KY 41017-0534
                          859.360.1123 | 859.578.3061 (Fax)


Kevin L. Murphy
Direct: 859-578-3060
KMurphy@MLJfirm.com                                                                      June 26, 2020



VIA ECF
Hon. J. Paul Oetken
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2101
New York, New York 10007

       RE:     Angel Hernandez v. The Office of The Commissioner Of Baseball and Major League Baseball
               Blue, Inc. - No. 18 Civ. 09035 (JPO) (GWG)

Dear Judge Oetken:

        Pursuant to the Court’s Order (Dkt. 150), Plaintiff Angel Hernandez (“Plaintiff”), by and
through counsel, submits this response to the motion filed by The Office of the Commissioner of
Baseball and MLB Baseball Blue, Inc. (collectively, “MLB”) regarding MLB’s proposed sealing of
“certain materials filed in connection with the parties’ cross-motions for summary judgment and
MLB’s Motion to Exclude Dr. Gregory W. Baxter” (Dkt. 154) (the “Lugosch Application”). MLB fails
to rebut the presumptions of access to those documents and its Lugosch Application should be denied.

         “There is a long-established common law right of public access to judicial documents—
documents filed with a court that are relevant to the performance of the judicial function and useful
in the judicial process.” Lytle v. JPMorgan Chase, 810 F. Supp. 2d 616, 620–21 (S.D.N.Y. 2011) (citing
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006)) (internal quotations omitted). “It
is also well established that the public and the press have a qualified First Amendment right to attend
judicial proceedings and to access certain documents.” Id. (citing Lugosch, 435 F.3d at 120) (internal
quotations omitted). There is a particularly “strong public interest in access to the public record in
employment discrimination cases . . .” Abdel-Razeq v. Alvarez & Marsal, Inc., No. 14 CIV. 5601 HBP,
2015 WL 7017431, at *7 (S.D.N.Y. Nov. 12, 2015). “The burden of demonstrating that such
documents should be sealed rests on the party seeking such action . . .” Lytle, 810 F. Supp. 2d at 621.

          The documents that MLB seeks to seal here are, as a matter of law, judicial documents to
which strong presumptions of access apply. Lugosch, 435 F.3d at 119-120; Lytle, 810 F. Supp. 2d at 621;
Oliver v. New York State Police, No. 115CV00444BKSDJS, 2020 WL 1227141, at *2 (N.D.N.Y. Mar. 13,
2020). MLB does not dispute this in its Lugosch Application. Therefore, the main issue before the
Court is whether MLB has overcome the presumptions of access.
       Case 1:18-cv-09035-JPO-GWG Document 183 Filed 06/26/20 Page 2 of 6



A.       MLB has not met its burden of overcoming the common law and First Amendment
         presumptions of public access as to its sealing of third-party umpire performance
         evaluations and documents relating to the performance of third-party umpires.

        In its Lugosch Application, MLB sweepingly “requests to seal material concerning or reflecting
nonparty employment records, including evaluations of the performance of nonparty umpires . . .”
Dkt. 154, Page 2 of 6. The primary type of documents that fall under this broad category identified
by MLB in its Lugosch Application is the performance evaluations of other umpires.1 Rather than
request that Plaintiff merely redact the identities of those third-party umpires whose evaluations and
“similar evaluative commentary” are the subject of MLB’s Lugosch Application, MLB requests that the
Court seal the vast majority of them in their entirety. MLB’s request should be denied.

         i.        MLB has failed to meet its burden of rebutting the common law presumption of public access.

        Because MLB does not dispute that the documents at issue are judicial documents to which a
strong presumption of public access attaches (see, e.g., Lugosch, 435 F.3d at 119, 126; Lytle, 810 F. Supp.
2d at 621), MLB seeks to rebut the resulting presumptions. MLB asserts that the “privacy interests of
nonparty umpires,” MLB’s own supposed “significant interest” in shielding umpires from hypothetical
“additional criticisms from Players, managers, coaches and other Club officials,” and MLB’s fear of
an undermining of the “public confidence in MLB’s product” are competing considerations sufficient
to maintain those judicial documents under seal despite the strong presumption of public access that
attaches to those documents.

        In determining whether privacy interests of third parties justify the continued sealing of judicial
documents, courts in the Second Circuit conduct a three-part analysis. First, “a court ‘should consider
the degree to which the subject matter is traditionally considered private rather than public.” Lytle,
810 F. Supp. 2d at 622 (citing United States v. Amodeo, 71 F.3d 1044, 1061 (2d Cir. 1995) (“Amodeo II”)).
“Second, a court should consider ‘[t]he nature and degree of injury” that would result from granting
that access. Id. (citing Amodeo II, 71 F.3d at 1051). “Finally, a court should consider the reliability of
the information. . . . Raw, unverified information should not be as readily disclosed as matters that are
verified.” Id. (citing Amodeo II, 71 F.3d at 1051). Each of these considerations weighs in favor of
denying MLB’s Lugosch Application.

                   a. MLB’s privacy claims are insufficient to overcome the presumption of public access.

         As to the first factor, one would be hard pressed to find something more public than the

1 MLB does include some specific documents in the category of “Non-party Umpires’ Employment Records.” See Dkt.
156-1, Page 2 of 2. But there are other documents that MLB wishes to maintain in fully or partially redacted form that were
not categorized by MLB into any one of the individual categories it identifies in its Lugosch Application. That lack of
specificity in MLB’s Lugosch Application to seal provides an independently sufficient basis for denying it. Moreover, MLB’s
lack of specificity renders it speculative for Plaintiff (and the Court) to determine exactly what documents MLB asserts fall
into which of the three broad categories MLB identifies, and Plaintiff is accordingly unable to address those documents
with greater specificity than MLB’s own vague assertions permit. Nevertheless, for purposes of this letter, Plaintiff assumes
that all third-party umpire evaluations fall into the broad category of “Nonparty Umpires’ Employment Records” (see Dkt.
154, Page 2 of 6). MLB should not be permitted to attempt to make any new assertions or more specific arguments in a
reply letter, so MLB’s failure to do so in its application is dispositive. If MLB seeks leave in its reply to identify with
particularity additional documents in the category “Nonparty Umpires’ Employment Records,” (i) that request should be
rejected and (ii) if granted, Plaintiff should be permitted to file a sur-reply addressing any additional specific assertions.


                                                              2
       Case 1:18-cv-09035-JPO-GWG Document 183 Filed 06/26/20 Page 3 of 6



performance of Major League umpires. A Major League umpire’s performance, as reflected in the
performance evaluations and other documents MLB seeks to seal, is observable not only by those
attending games, but also by anyone with cable or the internet. Moreover, the information MLB seeks
to seal on a wholesale basis is not the type of information the Amodeo II and Lytle courts contemplated
may be sealed: “financial records of a wholly owned business, family affairs, illnesses, [or] embarrassing
conduct with no public ramifications.”2 Amodeo II, 71 F.3d at 1061; Lytle, 810 F. Supp. 2d at 622.

         MLB’s blanket statements that umpire performance evaluations are kept confidential by MLB
itself does not justify sealing those documents on a wholesale basis. In Lytle, the party seeking to seal
documents made a similar argument that documents involving non-party employees were kept
confidential “as a matter of corporate policy.” Lytle, 810 F. Supp. 2d at 625. The Lytle court found
that argument unconvincing and held that it “does not render the information traditionally considered
private under Amodeo II.” Id. The Court should follow in the Lytle court’s footsteps and find MLB’s
similar argument unavailing.

                   b. Embarrassment and adverse publicity do not constitute injury
                      sufficient to overcome the presumption of public access.

         The second factor—the “nature and degree of injury”—also weighs in favor of denying MLB’s
Lugosch Application. MLB asserts that unsealing the umpire performance evaluations and similar
documents could potentially upset “the work environment of Major League umpires” because publicly
sharing that information would allegedly “cause significant discomfort, professional harm, and/or
embarrassment.” Dkt. 154, Page 3 of 6. But “generalized assertions” of “embarrassment and
disruption” are “insufficient to overcome the presumption of public access.” Lytle, 810 F. Supp. 2d
at 628; see also E.E.O.C. v. Kelley Drye & Warren LLP, No. 10 CIV. 655 LTS MHD, 2012 WL 691545,
at *3 (S.D.N.Y. Mar. 2, 2012) (“the party seeking to keep documents under seal ‘must make a particular
and specific demonstration of fact showing that disclosure would result in an injury sufficiently serious
to warrant protection; broad allegations of harm unsubstantiated by specific examples or articulated
reasoning fail to satisfy the test’” (internal citations omitted)). MLB’s blanket assertions about the
embarrassment and disruption unsealing the performance evaluations would hypothetically cause are
insufficient to overcome the strong presumption of public access inherent in those documents.

         MLB also asserts that MLB itself “has a significant interest” in maintaining these performance
evaluations under seal because, MLB contends, the unsealing of those documents “will subject
umpires to additional criticisms from Players, managers, coaches and other Club officials,” and
supposedly could “undermine the public confidence in MLB’s product.” Dkt. 154, Page 3 of 6.
“’Generalized concern[s] of adverse publicity’ do not outweigh the presumption of access.” Bernsten
v. O'Reilly, 307 F. Supp. 3d 161, 169 (S.D.N.Y. 2018). MLB has therefore failed to show what particular
injury, if any, it would suffer as a result of unsealing the documents at issue.

                   c. MLB does not contend the information it seeks to seal is unreliable.

         Finally, the third Amodeo II factor likewise weighs in favor of giving the public access to the

2 The documents at issue here also do not include personal identifying information such as social security numbers,
addresses, or telephone numbers. To the extent MLB believes that any performance evaluations contain any such
information, it can identify those instances for Plaintiff’s benefit and Plaintiff will be willing to redact that information,
which would be required by rule in any event.


                                                              3
     Case 1:18-cv-09035-JPO-GWG Document 183 Filed 06/26/20 Page 4 of 6



documents at issue because MLB does not contend the information it seeks to seal is unreliable. The
documents at issue are documents relating to the performance of third-party umpires, including those
umpires’ performance evaluations, that were produced by MLB in discovery in this case. Particularly
as to the performance evaluations themselves, MLB has already certified that those documents are
“true and correct” copies of “business record[s] maintained by Defendants.” See Dkt. 176-1, Page
688-690 of 733. MLB could not logically assail the reliability of the documents that MLB has created
in the course of its business and then produced through discovery in this litigation.

               d. Applying the Amodeo II factors, MLB’s Lugosch Application must be denied.

         As the Lytle court concluded, “the weight to be accorded the presumption of public access to
each of the pieces of information in the summary judgment filings that [the defendant] seeks to seal
‘is of the highest.’” Lytle, 810 F. Supp. 2d at 624 (citing Lugosch, 435 F.3d at 123). Moreover, “most
of the cases in which courts have concluded that the privacy interests of individuals were sufficient to
overcome the presumption of access involve illness or sensitive personal financial information.” Id.
at 629 (collecting cases). The circumstances presented in those types of cases are simply not present
here. For the foregoing reasons, MLB has failed to satisfy its burden of rebutting the common law
presumption of public access to these documents, and MLB’s Lugosch Application should therefore
be denied.

       ii.     MLB also fails to rebut the First Amendment presumption to public access, which would require that
               any redactions (even if needed) must be narrowly tailored.

         Because MLB has failed to rebut the less burdensome common law presumption of public
access, the Court need not reach the issue of whether MLB also failed to meet its burden of rebutting
the more stringent First Amendment presumption of public access. Even if the Court were required
to do so, the result would be the same, as MLB has also failed to meet its burden of rebutting the First
Amendment presumption of public access. As discussed above, MLB does not dispute that the
documents at issue are judicial documents. The First Amendment presumption of public access thus
applies and “can be overcome only by specific, on-the-record findings that higher values necessitate a
narrowly tailored sealing.” Lugosch, 435 F.3d at 126; see also Oliver, 2020 WL 1227141 at *2.

         MLB’s Lugosch Application does not provide anything that would support any such findings.
Moreover, MLB’s Lugosch Application is not “narrowly tailored”—MLB explicitly seeks the wholesale
sealing of thousands of pages of documents on the alleged basis that redacted versions of the
documents “would not sufficiently protect third party privacy interests.” Dkt. 154, Page 4 of 6. MLB’s
argument in this regard is undermined by the fact that MLB itself, in an exhibit to the Declaration of
Matthew McKendry that accompanied MLB’s Lugosch Application, disclosed the identities of many of
the third-party umpires whose identities they now seek to seal. Compare Dkt. 139, Page 13-18 of 28
(Plaintiff’s Memorandum in Support of Partial Summary Judgment redacting names of third-party
umpires) to Dkt. 156-2, Page 16-21 of 160 (MLB’s proposed redactions to that memorandum which
leave unredacted and thus reveal the identities of the third-party umpires that Plaintiff had previously
redacted). Thus, through MLB’s own filings, MLB itself has revealed the identities of the third-party
umpires whose performance evaluations are the subject of its Lugosch Application. This renders moot
any argument MLB advances about safeguarding the identity of the umpires whose performance
evaluations are at issue. See Lytle, 810 F. Supp. 2d at 626 (finding that “any injury the employees may



                                                      4
       Case 1:18-cv-09035-JPO-GWG Document 183 Filed 06/26/20 Page 5 of 6



suffer by release of the information is insufficient to rebut the strong presumption of access” due in
large part to the fact that the names of the relevant third parties were already part of the public record
in that case); see also Olson v. Major League Baseball, No. 20-CV-632 (JSR), 2020 WL 3127313, at *4
(S.D.N.Y. June 12, 2020) (Judge Rakoff rejecting a similar argument advanced by MLB because MLB
had itself publicized the very information it sought to maintain under seal).

        In light of the failure of MLB to rebut the First Amendment presumption of public access,
the Court can and should reject MLB’s Lugosch Application altogether. In the alternative, if any relief
is granted, the Court should order narrowly-tailored redactions such as the redaction of (i) the
identifying information at the tops of the performance evaluations, and (ii) the date and teams of the
game for which any particular performance evaluation was provided. Such redactions would be more
than sufficient to address any alleged privacy interests of third-party umpires, while simultaneously
providing the public access to those limitedly redacted documents. Indeed, some of the cases cited
by MLB in its Lugosch Application have reached similar conclusions. See, e.g., Thompson v. Spota, No.
CV142473JMAAKT, 2018 WL 4039316, at *3 (E.D.N.Y. Aug. 23, 2018).

B.       Plaintiff does not object to a limited subset of redactions.

        MLB also seeks to maintain under seal (i) information regarding compensation paid to
umpires, (ii) medical and personal contact information, and (iii) MLB’s private business information.
As to the first two categories of information, Plaintiff has no objection.

        Plaintiff does object to maintaining under seal the “private business information” asserted by
MLB inasmuch as MLB has failed to define that category with specificity.3 MLB does not specify with
particularity the documents it alleges otherwise fall within the category of “private business
information.” Nor does MLB support its motion with specific justifications as to why any such
“private business information” – even if it had been specified – should be sealed. Moreover, given
that MLB claims an anti-trust exemption, MLB has no competitors from whom any alleged “private
business information” would need to be concealed. If MLB seeks leave in its reply to identify with
particularity additional documents in the category “private business information,” (i) that request
should be rejected and (ii) if granted, Plaintiff should be permitted to file a sur-reply addressing any
additional specific assertions.




3
  The only piece of information that Plaintiff knows for a fact falls under the category of “private business information”
is the single document listed under that category by MLB in Exhibit A to the Declaration of Matthew McKendry. See Dkt.
155-1, Page 2 of 2. Plaintiff does not object to the limited redaction proposed by MLB as to Exhibit 34 (Dkt. 142-35).
Simply for clarification, however, Plaintiff does not consent to the redactions identified by MLB in that Exhibit A. Plaintiff
redacted those documents not because he consented to those redactions, but because the Court’s procedures required
Plaintiff to do so. Those redactions are not agreed, and MLB was required to justify them. MLB has not done so.


                                                              5
      Case 1:18-cv-09035-JPO-GWG Document 183 Filed 06/26/20 Page 6 of 6



                                            Respectfully submitted,

                                            /s/ Kevin L. Murphy
                                            Kevin L. Murphy

                                            MURPHY LANDEN JONES PLLC

                                            Attorney for Plaintiff

cc:   All Counsel of Record (via ECF)




                                        6
